ALLEN, J.
This is an action npon the same bond as that sued upon in City of St. Louis to the use and for the benefit of the Contracting & Supply Company v. Hill-O'Meara Construction Company et al., decided at this term, 175 Mo. App. 555. The same questions of law are involved as in the case just referred to, and the parties through their counsel have stipulated that • in the event of the affirmance by this conrt of the judgment of the circuit court of the city of St. Louis rendered in City of St. Louis to the use and for the benefit of the Contracting & Supply Company v. Hill-O'Meara Construction Company, supra, then the judgment of the circuit court herein shall be affirmed.
Inasmuch as this court has affirmed the judgment in said Contracting & Supply Company case, and pursuant to the terms of the stipulation before us, the judgment herein should be affirmed. It is so ordered.
Reynolds, P. J., and Nortoni, J., concur.